DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A coil bobbin attached to a stator core of a distributed winding radial gap-type rotating electric machine, the coil bobbin comprising a teeth holding portion and a slot insulator which are made of an insulator, wherein the teeth holding portion has: a first wall surface that covers a first circumferential side surface of a tooth of the stator core; a second wall surface that covers at least a part of a second circumferential side surface of the tooth; and a third wall surface that covers both side surfaces in an axial direction of the tooth, and the slot insulator is formed integrally with the first wall surface of the teeth holding portion, and has a plurality of through-holes extending in the axial direction and arrayed in a radial direction.”
Almeida E Silva et al. (US 2020/0161918) is relied on as prior art most closely related to the prior art of record.
Almeida E Silva teaches (Fig. 1-7) a coil bobbin (100) attached to a stator core (2) of a distributed winding radial gap-type rotating electric machine (1), the coil bobbin (100) comprising a teeth holding portion (109, 110) and a slot insulator (101a, 102a, 104) which are made of an insulator ([0065]), the slot insulator having a plurality of through-holes (106a, 106b, 107a, 107b) extending in the axial direction and arrayed in a radial direction.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
E Silva et al. (US 2020/0161916) teaches a slot insulator having a plurality of through-holes extending in the axial direction and arrayed in a radial direction.
E Silva et al. (US 2020/0156296) teaches a slot insulator having a plurality of through-holes extending in the axial direction and arrayed in a radial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832